DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 10/9/2020.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/3/2020.
Response to Arguments/Amendments
In view of the amendments filed 10/9/2020 all of the rejections presented in the office action mailed 6/10/2020 are withdrawn, therefore, Applicant’s arguments against these rejections are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiki (US 2015/0056296) and Kim (US 2014/028819), as evidenced by Braun (US 2012/0095120). Hiki is cited on the 9/14/2020 IDS.
Hiki discloses a skin composition for application to the skin comprising a kit for a carbon-dioxide-containing composition, by means of selecting the combination of a gel composition (I) containing a hydrophobically modified alkyl cellulose, an acid, and water, and a gel composition (II) containing sodium alginate, a carbonate, and water, it is possible to obtain uniform mixing by means of a two-agent mixing device, uniform generation of carbon dioxide, and the prevention of dripping down when applied to skin (Abs).
Hiki teaches the gel composition (I) to comprise an acid, preferred acids include citric acid, reading on instant claim 8 [0037-38].  The composition is further taught to comprise water, preferably in amounts ranging from 90-99.5%.  The acid is taught to be present in amounts ranging from 0.5-3% [0039-0041].  The gel composition (I) of Hiki reads on the claimed shampoo composition comprising acid and water, wherein the shampoo composition comprises more water than acid.
While Hiki doesn’t teach the gel composition (I) to be a shampoo, this is recitation of intended use.  The prior art makes obvious the structural limitations of the shampoo (presence of acid and water), therefore, the composition claimed is capable of used as a shampoo.
nd thickening agent such as xanthan gum or locust bean gum as taught by Hiki.
The gel composition (II) further contains a carbonate, preferably sodium hydrogen carbonate and is taught to be used in amounts ranging from 0.01-10% [0060] (also known as sodium bicarbonate, as evidenced by Braun [0030], reading on instant claims 1(a)(i) and 2-3 and 5-6. The composition also contains water in amounts ranging from 70-99.9% [0062].  The gel composition (II) of Hiki reads on the claimed booster composition.
Hiki further teaches that the compositions are preferably place in a two-agent mixing device such that gel compositions (I) and (II) are separately stored (reading on 1st and 2nd compartments/chambers) and they come into a mixed state when discharge to outside [0070].
Regarding the kit and container of claims 22-23: The mixing device of Hiki is taught to be a two-agent mixing device including: a storage section 1 that stores the gel composition (I); a storage section 2 that stores the gel composition (II); a mixing section that mixes the gel compositions (I) and (II); a supply section 1 that supplies the gel composition (I) stored in the storage section 1 to the mixing section; a supply section 2 that supplies the gel composition (II) stored in the storage section 2 to the mixing section; and a discharge section that is coupled to the mixture to discharge a mixture of the gel composition (I) and the gel composition (II) to outside. Here, the mixing section may be provided with stirring means for stirring the supplied gel compositions (I) and (II), or the supply section 1 and the supply section 2 may communicate with each other to mix the gel compositions (I) and (II). Further, for example, the gel composition (I) stored in the storage section 1 and the gel composition (II) stored in the storage section 2 may be supplied to the mixing section under a pressure such as an external pressure to be mixed together [0071].
Hiki teaches that the mixing ratio of the gel compositions (I) and (II) is appropriately set according to a composition of the gel compositions (I) and (II), but normally may be set such that the 
While the phrase “wherein the booster composition and the shampoo composition are combined…1:2” of claims 1 and 22 are a recitation of intended use and the composition need only be capable of being mixed in the claimed ratios, the composition of Hiki is capable of being combined as desired by the claimed.  
Claim 23 recites “wherein the container is configured… to form an effervescent cleansing composition.” This is a recitation of intended use.  The prior art makes obvious the structural limitations claims and teaches the compositions (I) and (II) to be dispensed via pressure and mixed together in the desired ratios, therefore the container is seen as being configured to be capable of dispensing the composition (I) and (II) substantially simultaneously.
However, Hiki does not teach the gel composition (II) (i.e. the booster composition) to comprise an anionic terpolymer specifically polyacrylate crosspolymer-6.
Kim discloses cosmetic compositions for application to the skin that comprise thickening agents selected from sodium polyacrylate starch, polyacrylate crosspolymer-6, xanthan gum and locust bean gum (Abs).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective foiling date of the claimed invention to modify the teachings of Hiki with those of Kim and use polyacrylate crosspolymer-6 as the 2nd thickening agent instead of xanthan gum or locust gum, as these are all recognized the by the prior art to be functionally equivalent thickening agents as they are all taught by the prior art to be used for the same purpose and the substitution of one functional equivalent for another is prima facie obvious.
While Hiki does not teach the gel composition (II) to be a booster composition, this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural .

Claims 1-6, 8, 9-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiki (US 2015/0056296) and Kim (US 2014/028819), as evidenced by Braun (US 2012/0095120), as applied to claims 1-6, 8 and 21-23 above, and further in view of Cotrell (US 6,566,408).
It is noted that Hiki teaches that the gel composition (I) can contain ingredients capable of being blended into a cosmetic and external pharmaceutical product as necessary.  These include surfactants, pigments, etc.
Claim 10 require the booster composition to comprise a pigment.  It is noted that Hiki also teaches that the same components capable of being added to the gel composition (I) can be added to the gel composition (II), including pigments, this it would have bene obvious to add a pigment to the gel composition (II) as this is taught to be a suitable ingredient for use and is specifically contemplated by the art. 
Cotrell teaches that anionic surfactants such as sodium lauryl sulfate, sodium laureth sulfate and similar salts are widely known to be used as primary surfactants in high foaming personal care products such as hair shampoos, hair and body cleansers, foam baths, etc. While these compounds can be irritating to skin, it is known that combining these with mild surfactants provides a positive synergistic complex resulting in mild systems (Col. 7, lines 60 to Col. 8,. Lines 1-20). 
Hiki teaches the resulting compositions to produce uniform foaming and teaches that surfactants can be added to both the gel composition (I) and (II), therefore, it would have been prima facie obvious to use add sodium laureth-sulfate (plus a mild surfactant as taught by Cotrell) to the gel composition (I) or to both gel compositions (I) and (II) as Cotrell teaches sodium laureth sulfate to be a well-known surfactant having high foaming characteristics suitable for application to the skin, and Hiki teaches .
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613